162 F.3d 1172
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Kim Faye DOUGLASS, Plaintiff-Appellant,v.GENERAL MOTORS CORPORATION, Kansas City, Kansas plant; FortWayne, Indiana plant, Defendant-Appellee.
No. 97-3366.
United States Court of Appeals, Tenth Circuit.
Oct. 21, 1998.

Before BRORBY, McKAY, and BRISCOE, Circuit Judges.
ORDER AND JUDGMENT*
WADE BRORBY, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously to grant the parties' request for a decision on the briefs without oral argument.  See Fed.  R.App. P. 34(f); 10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Plaintiff Kim Faye Douglass appeals from the district court's grant of summary judgment in favor of defendant General Motors Corporation on her claims of disability discrimination and retaliation.  We exercise jurisdiction under 28 U.S.C. § 1291, and affirm.


3
Plaintiff argues on appeal that the district court erred by: (1) failing to consider all of her arguments, failing to consider all of her medical restrictions, and failing to employ the proper frame of reference when determining that her restrictions do not substantially limit her in a major life activity; (2) finding that she is not disabled under the Americans with Disabilities Act; and (3) finding that she failed to show a causal connection between her action of filing equal employment opportunity complaints against defendant while she was working for defendant in Fort Wayne, Indiana, and defendant's later adverse employment action while she was employed by defendant in Kansas City, Kansas.


4
We review the district court's grant of summary judgment de novo.  See Kaul v. Stephen, 83 F.3d 1208, 1212 (10th Cir.1996).  We have carefully reviewed the parties' briefs and the record on appeal.  We find no error, and affirm for substantially the same reasons stated in the district court's thorough and sound order dated October 30, 1997.


5
Plaintiff has moved to supplement the record on appeal.  Out of twenty-five pages of material, however, she admits that only four were presented to the district court.  Evidence not presented to the district court in opposition to a motion for summary judgment is generally not considered on appeal because Fed.R.Civ.P. 56(e) requires the nonmoving party to go beyond her pleadings and produce relevant evidence in specified form to show that there is a genuine issue for trial.  See Allen v. Minnstar, 8 F.3d 1470, 1474-76 (10th Cir.1993) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323-25, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986)).  Defendant opposes plaintiff's motion, and she offers no reason why she could not and did not present her evidence to the district court.  Plaintiff's motion to supplement the record on appeal is therefore denied.


6
The judgment of the district court is AFFIRMED



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3